Citation Nr: 0301166	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  97-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for a plasma cell 
disorder, to include as secondary to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from December 1966 to 
September 1970, including service in Vietnam.

This appeal arises from an August 1995 rating action that 
denied service connection for a plasma cell disorder, to 
include as secondary to exposure to Agent Orange.  A 
Notice of Disagreement was filed in August 1995, and a 
Statement of the Case (SOC) was issued in October 1996.  
In his Substantive Appeal, which was received in December 
1996, the veteran requested a hearing before a Member of 
the Board of Veterans Appeals (Board) at the RO.  He again 
requested such hearing in January 1997.  In a statement 
which was received in October 1998, the veteran withdrew 
his request for a hearing; the cancellation of the hearing 
was confirmed in a contact report subsequently that month.  
Supplemental SOCs (SSOCs) were issued in January 1997 and 
June 1998.

In April 1999, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A SSOC was issued in October 2002.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The veteran may be presumed to have been exposed to 
Agent Orange during his Vietnam service.

3. According to the preponderance of the competent medical 
evidence of record, the veteran does not have multiple 
myeloma.

4. The veteran does not have a plasma cell disorder which 
constitutes a disability for VA disability compensation 
purposes.


CONCLUSION OF LAW

The criteria for service connection for a plasma cell 
disorder, to include as secondary to exposure to Agent 
Orange, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include an 
enhanced duty on the part of the VA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim for service 
connection for a plasma cell disorder, to include as 
secondary to exposure to Agent Orange, has been 
accomplished.

In the August 1995 rating action, the October 1996 SOC, 
the January 1997, June 1998, and October 2002 SSOCs, and 
the August 2002 letter from the RO, the veteran and his 
representative were notified of the law and regulations 
governing entitlement to the benefit he seeks, the 
evidence which would substantiate his claim, and the 
evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed 
to support his claim, and been provided ample opportunity 
to submit information and evidence.  Additionally, the 
Board notes that in aforementioned 2002 documents, the RO 
variously and specifically informed the veteran of the 
VCAA and its requirements; what the evidence had to show 
to establish entitlement to the benefit he sought; what 
information or evidence the VA still needed from the 
veteran; what evidence the VA had retrieved and considered 
in his claims; what evidence he had to furnish; and what 
he had to do to obtain assistance from the VA in 
connection with his appeal.  In addition, the August 2002 
RO letter informed the veteran that the VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, if he gave the 
VA enough information about such records so that the VA 
could request them from the person or agency that had 
them.  The RO notified the veteran that the VA needed him 
to furnish the name and address of the medical provider, 
the time frame covered by the records, and the condition 
for which he was treated, and that the VA would request 
such records on his behalf if he signed a release 
authorizing the VA to request them.  The veteran was 
notified that he could help with his claim by informing 
the VA of any additional information or evidence that he 
wanted the VA to try to obtain for him; where to send 
additional evidence concerning his appeal; and where he 
could request assistance if needed.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will 
be obtained by the claimant and what evidence, if any, 
will be retrieved by the VA has been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the 
duties imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159).  

The Board also finds that all necessary development has 
been accomplished.  The RO, on its own initiative and 
pursuant to the April 1999 Board Remand, has made 
reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
Extensive VA and private medical records of claimed 
treatment and evaluation have been obtained by the RO and 
associated with the claims file.  The veteran was afforded 
the opportunity for a Board hearing, but he withdrew his 
hearing request.  In April and July 1995 and June 1996, 
the veteran was afforded comprehensive VA examinations in 
connection with his claim.  In September 2002, the VA 
obtained an authoritative expert medical opinion in this 
case.  Significantly, the veteran has not identified, and 
the claims file does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
a September 2002 statement, the veteran stated that there 
were no additional medical records that needed to be 
obtained in connection with his claim.  

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claims for service 
connection for a plasma cell disorder, to include as 
secondary to exposure to Agent Orange, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

I.  Background

The service medical records are completely negative for 
findings or diagnoses of any plasma cell disorder.

Pre-service and post-service office medical records of D. 
Thaler, M.D., and J. Ruppe, M.D., from 1960 to 1979 are 
negative for findings or diagnoses of any plasma cell 
disorder.  

A January 1979 dermatopathological study of a skin wedge 
from a left brow cyst by D. Silvers, M.D., showed a 
focally invaginated epidermis, the base of which was 
formed by proliferating squamous epithelium.  Within the 
underlying dermis there was a patchy mononuclear cell 
infiltrate together with fibrosis.  The microscopic 
diagnosis was pseudoepitheliomatous hyperplasia in 
association with chronic inflammation and fibrosis.  In an 
addendum to the study, it was noted that, within the 
dermis, in continuity with the overlying epidermis were 
cystic spaces lined by stratified squamous epithelium and 
filled with orthokeratotic horn.  The diagnosis was 
revised to epidermoid cyst. 

VA clinical records from 1992 to 1996 show continuing 
follow-up evaluations and work-ups of the veteran for 
plasma cell skin infiltrate.  In October 1992, he 
underwent excision of multiple skin lesions.  The initial 
impression was rule-out basal cell carcinoma.  After 
biopsies, the microscopic diagnoses were intradermal 
nevus, pilar cyst, and atypical dermal plasma cell 
infiltrates, suggesting plasma cell myeloma, and it was 
recommended that the veteran be studied for possible 
plasma cell dyscrasia.  

In November 1992, the veteran underwent additional VA 
biopsies for multiple plasma cell infiltration of skin 
lesions to rule-out multiple myeloma.  Microscopic 
examination showed numerous and unremarkable 
megakaryocytes, and no evidence of tumor or granuloma.  
While an occasional plasma cell was noted, the examiner 
concluded that this was not the picture of plasma cell 
myeloma.  

March 1993 VA hematology clinical records noted negative 
work-ups so far, and the examiner concluded that there was 
no evidence of systemic gammopathy or systemic plasma cell 
dyscrasia.  

March 1994 VA skin biopsies revealed monomorphous skin 
infiltrates of plasma cells.  The examiner's opinion was 
that this might be a reactive plasmacytic infiltrate, but 
a plasma cell dysplasia should be considered.  Serum and 
urine protein electrophoresis was recommended, as was 
syphilis serology.

In August 1994, the VA clinical diagnosis was plasma cell 
skin infiltrate.

After April 1995 VA general medical examination, the 
diagnoses were history of plasma cell dysplasia, and 
status post surgery for removal of tumors, possibly 
related to plasma cell problems.

On special VA examination by a hematologist in July 1995, 
the examiner noted a history of a skin lesion and biopsy 
in October 1992 which showed plasma cell infiltrate; a 
negative syphilis test in January 1993; a bone marrow 
aspiration in November 1993 which was negative and non-
diagnostic; a bone marrow biopsy in November 1993 which 
was negative for plasma cell myeloma; a March 1994 skin 
biopsy which also showed plasma cell infiltrate; and urine 
examination for light chain which was negative.  The 
diagnosis was skin lesion infiltrated with plasma cells.       

After February 1996 VA clinical evaluation, the diagnosis 
was localized skin lesion infiltrated with plasma cells in 
1992, of uncertain etiology - not a plasma cell dyscrasia.  
The examiner concluded that there was no history of 
multiple myeloma based on previous extensive work-up.

On special VA examination by a hematologist in June 1996, 
the examiner reviewed the veteran's past medical history 
and findings of atypical plasma cell infiltrates in the 
skin.  The veteran stated that he was exposed to a 
defoliant spray, perhaps Agent Orange, in service in 1968 
and 1969, after which he began to have skin lesions.  The 
examiner noted that the veteran had been evaluated several 
times for the possibility of multiple or solitary myeloma, 
and that all tests done had completely ruled-out any 
evidence for multiple myeloma.  A 1993 bone survey and 
bone marrow examination were negative, with no evidence of 
plasma cells.  After current examination, the diagnosis 
was atypical plasma cell hyperplasia, perifollicular in 
skin, with no evidence of myeloma or plasmocytoma, and no 
evidence of recurrent hematologic disorder. 

The veteran has submitted into the record 2 unsigned, 
undated, identical statements, ostensibly prepared by VA 
physicians who have treated him.  Each doctor purportedly 
indicated that the veteran was in Stage1/Level 1 multiple 
myeloma, and that numerous atypical dermal plasma cell 
infiltrate lesions had been excised, with reference to an 
October 1992 biopsy and November 1992 clinical records.  
The statements further indicated that relatively few 
cancer cells had spread throughout the body, and that no 
tumors (plasmacytomas) were found in the bone. 

Pursuant to the April 1999 Board remand, the RO referred 
this case to the                2 abovementioned VA 
physicians for supplemental opinions explaining the bases 
for their conclusions.  In September 2002, another VA 
physician who is a specialist in hematology/oncology 
responded with a written report, inasmuch as the                
2 abovementioned VA physicians were no longer available.  
The VA physician in 2002 stated that he reviewed the 
veteran's chart, November 1992 bone marrow aspirate and 
biopsy reports, October 1992 and March 1994 skin biopsy 
reports, and laboratory test results, and concluded that 
he did not agree with the abovementioned medical report 
that labeled the veteran with a diagnosis of multiple 
myeloma.  He strongly believed that the veteran did not 
have multiple myeloma, as there was no evidence of myeloma 
in the bone marrow, and no monoclonal gammopathy in serum 
and urine.  He speculated that the veteran's skin 
infiltrate could be secondary to syphilis, but noted that 
serology for syphilis was negative.  A remote possibility 
was a lymphoplasmacytic proliferative disorder involving 
skin, which fell into the category of non-Hodgkin's 
lymphoma.

II. Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In addition, service connection may be presumed 
for malignant tumors manifested to a compensable degree 
within 1 year of separation from qualifying service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding the veteran's contention that he has a plasma 
cell disorder that may be secondary to inservice Agent 
Orange exposure, the Board notes that, if a veteran was 
exposed to a herbicide agent (to include Agent Orange) 
during active service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R.   § 
3.307(a)(6) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea) 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  The VA has determined that there is no 
positive association between exposure to herbicides and 
any other condition for which the VA has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see 
also 61 Fed. Reg. 57586-57589 (1996).

On December 27, 2001, the President of the U.S. signed 
into law the Veterans Education and Benefits Expansion Act 
of 2001, which, among other things, provides a presumption 
of exposure to herbicides for all veterans who served in 
Vietnam during the Vietnam Era (reversing the holding in 
McCartt v. West, 12 Vet. App. 164 (1999) which required 
that the veteran have a presumptive disease before 
exposure was presumed).  As the new provision is 
liberalizing, it is applicable to the issue on appeal.  
Karnas, 1 Vet. App. at 312-13.

Under the legal authority cited above, the veteran is 
presumed to have been exposed to Agent Orange during his 
Vietnam service, and multiple myeloma and non-Hodgkin's 
lymphoma are among the diseases enumerated under 38 C.F.R.               
§ 3.309(e).  Hence, presumptive service connection due to 
Agent Orange exposure is available to the veteran. 

Notwithstanding the presumptive provisions noted above, 
the Board notes that service connection for claimed 
residuals of exposure to Agent Orange also may be 
established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.  

In this case, the service medical records are completely 
negative for findings or diagnoses of any plasma cell 
disorder.  Neither has a plasma cell disorder which 
constitutes a disability for VA disability compensation 
purposes been diagnosed in the post-service years.  While 
the VA clinical records document work-ups of the veteran 
for plasma cell skin infiltrate, systemic plasma cell 
dyscrasia was ruled-out in March 1993 and February 1996.  
The atypical plasma cell hyperplasia diagnosed in June 
1996 indicates no more than an abnormal multiplication or 
increase in the number of normal cells in normal 
arrangement, and the Board notes that the VA examiner at 
that time concluded that there was no evidence of myeloma 
or plasmocytoma, and no evidence of recurrent hematologic 
disorder.      

The current existence of multiple myeloma has been 
authoritatively ruled-out by several competent VA medical 
examiners and specialists who considered that question in 
November 1992, March 1993, February and June 1996, and 
September 2002.  In this regard, the Board has considered 
the 2 unsigned, undated, identical statements, ostensibly 
prepared by VA physicians who have treated the veteran, 
each of which purportedly indicated that the veteran was 
in Stage1/Level 1 multiple myeloma, and that relatively 
few cancer cells had spread throughout his body.  However, 
setting aside the question of the authenticity of those 
unsigned, undated medical statements submitted by the 
veteran, the Board finds that such evidence is outweighed 
by the November 1992, March 1993, February and June 1996, 
and September 2002 VA medical opinions that 
authoritatively concluded that the veteran did not have 
multiple myeloma.  In particular, the Board accords great 
probative value to the well-reasoned September 2002 
opinion of the VA specialist in hematology/oncology who 
comprehensively reviewed the veteran's chart and 
referenced several key pieces of evidence to support his 
conclusion.

While the September 2002 VA examiner speculated as to a 
remote possibility of the existence of a lymphoplasmacytic 
proliferative disorder which fell into the category of 
non-Hodgkin's lymphoma, the Board finds that such 
speculation with respect to remote possibilities is not 
diagnostic of the current existence of non-Hodgkin's 
lymphoma.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service or a service-connected disability), 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
case, service connection for a plasma cell disorder, to 
include as secondary to exposure to Agent Orange, must be 
denied because the first essential criterion for a grant 
of service connection-evidence that a "disability" 
resulting therefrom currently exists-has not been met.  
Where, as here, there is no competent and objective 
evidence of a current disability, there is nothing upon 
which to predicate a grant of service connection.  Thus, 
the claim for service connection must be denied.

In reaching its decision, the Board has considered the 
veteran's assertions.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical 
matter-such as whether he suffers from a current 
disability, or whether there is a medical relationship 
between a claimed disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally 
not capable of opining on matters requiring medical 
knowledge).   

The Board also has considered the benefit-of-the-doubt 
doctrine; however, as the competent medical evidence does 
not support, or is not in relative equipoise with respect 
to, the claim, that doctrine is not for application in 
this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a plasma cell disorder, to include 
as secondary to exposure to Agent Orange, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

